COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Kristofer Thomas Kastner v. Texas Workforce Commission and
                          Rosehill Enterprises, L.L.C. dba Houston Admiral Services

Appellate case number:    01-13-00274-CV

Trial court case number: 2011-76848

Trial court:              165th District Court of Harris County

        Appellant, Kristofer Thomas Kastner, has filed a “Motion for Extension of Br[i]efing
Deadlines” in which he asks the Court to extend his briefing deadline and allow him to proceed
without prepayment of costs. He also has filed a “Request for Record” that we regard as a
request to proceed without prepayment of costs. We dismiss Kastner’s request to extend his
briefing deadline as moot and deny his requests to proceed without prepayment of costs.
        Kastner filed an affidavit of indigence for purposes of appeal in the trial court. The trial
court signed an order sustaining a contest to the affidavit on April 19, 2013. On July 9, 2013, we
denied Kastner’s untimely motion for extension of time to file a motion challenging the trial
court’s order, ordered him to pay the $175 filing fee to this Court by July 19, 2013, and notified
him that the appeal could be dismissed for failure to pay the fee. See TEX. R. APP. P. 5 (requiring
payment of fees in civil cases unless indigent); 42.3 (allowing involuntary dismissal of case); see
also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013) (listing fees in court of
appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. App. A § B(1) (listing fees in court of
appeals). We further notified Kastner that “the rules do not allow for the filing of multiple
affidavits of indigence, nor do they provide for a waiver of the costs of appeal when an appellant
becomes indigent after the deadlines for paying appellate costs have passed.” Kastner responded
to the July 9, 2013 order, contending that he must be allowed to proceed without prepayment of
costs because a second affidavit of indigence, filed on June 14, 2013, “must be deemed true[.]”
On August 7, 2013, Kastner filed his motion asking the Court to extend his briefing deadline and
reasserting his request to allow him to appeal without prepayment of costs.
        On August 14, 2013, the Clerk of this Court notified Kastner that the court reporter
responsible for preparing the record in this appeal had informed the Court that Kastner had not
paid, or made arrangements to pay, for the reporter’s record. The Clerk further notified Kastner
that unless he provided proof of having paid or made payment arrangements for the reporter’s
record by August 26, 2013, the Court might require him to file a brief and consider and decide
only those issues or points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c). On
August 26, 2013, Kastner filed with this Court a “Request for Record” in which he requests a
reporter’s record and states that “[t]he attached affidavit of inability will pay for the costs of the
record.” We regard this request for record as a request to proceed without prepayment of costs.
       Because the record is incomplete, Kastner’s brief is not yet due. See TEX. R. APP. P.
38.6(a) (setting appellant’s briefing deadline from date appellate record is complete).
Accordingly, we DISMISS Kastner’s request to extend his briefing deadline as moot. We DENY
his requests to proceed without prepayment of costs in his motion for extension of briefing
deadlines and request for record.
        Kastner has not provided the Court with a sufficient response showing that he has paid or
arranged to pay the court reporter. Accordingly, the Court will consider and decide his appeal
based on those issues or points that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c). Therefore, Kastner’s brief is ORDERED to be filed within 30 days of the date of
this order. See TEX. R. APP. P. 38.6(a). Appellees’ briefs, if any, are ORDERED to be filed
within 30 days of the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Justice Terry Jennings
                    Acting individually  Acting for the Court


Date: September 3, 2013